        Case 1:20-cv-08383-JGK-KNF Document 24 Filed 03/08/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────

MACQUARIE MEXICO REAL ESTATE                      20-cv-8383 (JGK)
MANAGEMENT S.A. de C.V.,
                                                  ORDER
                        Plaintiff,

             - against -

HOISTON INTERNATIONAL ENTERPRISES,

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The Court signed an Order to Show Cause, dated February 2,

2021, directing the defendant to show cause why a default judgment

should not be entered against it.         The Clerk previously entered a

certificate of default against the defendant, dated December 7,

2020.    The Order to Show Cause was served on the defendant, and a

certificate of service has been filed.          Therefore, the plaintiff

is entitled to a default judgment.

     The matter is referred to the Magistrate Judge for an inquest

to determine the appropriate judgment to be entered.


SO ORDERED.

Dated:       New York, New York
             March 8, 2021

                                          _____/s/ John G. Koeltl________
                                                John G. Koeltl
                                          United States District Judge
